--------------------------------------------------------------------------------

Exhibit 10.2
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2011
 
issued to


Federated National Insurance Company
Lauderdale Lakes, Florida
 

  Reinsurer(s)   Participation(s)            
JC Re Ltd.
      15.0 %            
Total
   
15.0% part of
100% share in
the interests and
liabilities of the
"Reinsurer"
 

 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Article
 
Page
     
1
Classes of Business Reinsured
1
2
Commencement and Termination
1
3
Territory
2
4
Exclusions
3
5
Retention and Limit
4
6
Florida Hurricane Catastrophe Fund
5
7
Other Reinsurance
5
8
Definitions
5
9
Loss Occurrence
6
10
Loss Notices and Settlements
7
11
Salvage and Subrogation
8
12
Reinsurance Premium
8
13
Late Payments
8
14
Offset (BRMA 36C)
10
15
Access to Records
10
16
Liability of the Reinsurer
10
17
Net Retained Lines (BRMA 32E)
10
18
Errors and Omissions (BRMA 14F)
11
19
Currency (BRMA 12A)
11
20
Taxes (BRMA 50B)
11
21
Federal Excise Tax (BRMA 17D)
11
22
Reserves
11
23
Obligations
13
24
Collateral Release
14
25
Insolvency
15
26
Arbitration
16
27
Service of Suit (BRMA 49C)
17
28
Severability (BRMA 72E)
17
29
Governing Law (BRMA 71B)
17
30
Notices and Contract Execution
17
31
Intermediary
18

 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Excess Catastrophe Reinsurance Contract
Effective: July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida
(hereinafter referred to as the "Company")


by


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")
 
Article 1 - Classes of Business Reinsured
 
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called "policies") in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Property business, including but not limited to, Dwelling Fire, Inland
Marine, Mobile Home, Commercial and Homeowners business (including any business
assumed from Citizens Property Insurance Corporation), subject to the terms,
conditions and limitations hereinafter set forth.


Article 2 - Commencement and Termination
 
A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, with respect to losses arising out of loss occurrences commencing at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2012.



B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer's percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur:



 
1.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at the inception of this Contract has
been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or



 
2.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by more than 20.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 
[aon2.jpg]
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
3.
The Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
below A- and/or Standard & Poor's rating has been assigned or downgraded below
BBB+; or



 
4.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or



 
5.
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or



 
6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or



 
7.
The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or



 
8.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or



 
9.
The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.



C.
The "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, July 1, 2011 to 12:01 a.m., Eastern Standard Time,
July 1, 2012.  However, if this Contract is terminated, the "term of this
Contract" as used herein shall mean the period from 12:01 a.m., Eastern Standard
Time, July 1, 2011 to the effective time and date of termination.



D.
If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 
Article 3 - Territory
 
The liability of the Reinsurer shall be limited to losses under policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Company's
policies provide coverage when said moveable property is outside the aforesaid
territorial limits.
 
[aon2.jpg]
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Article 4 - Exclusions
 
A.
This Contract does not apply to and specifically excludes the following:



 
1.
Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:



 
a.
Inter-company reinsurance between the Company and American Vehicle Insurance
Company;



 
b.
Business assumed by the Company from Citizens Property Insurance Corporation.



 
2.
Hail damage to growing or standing crops.



 
3.
Business rated, coded or classified as Flood insurance or which should have been
rated, coded or classified as such.



 
4.
Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such.



 
5.
Title insurance and all forms of Financial Guarantee, Credit and Insolvency
insurance.



 
6.
Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety, Accident and
Health, Animal Mortality and Workers Compensation and Employers Liability.



 
7.
Errors and Omissions, Malpractice and any other type of Professional Liability
insurance.



 
8.
Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from
smoke.  Nevertheless, this exclusion does not preclude payment of the cost of
removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25.0% of the Company's property loss under the
applicable original policy.



 
9.
Loss or liability as excluded under the provisions of the "War Exclusion Clause"
attached to and forming part of this Contract.



 
10.
Nuclear risks as defined in the "Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)" attached to and forming part of this Contract.



 
11.
Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation.

 
[aon2.jpg]
 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
12.
Loss or liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.



 
13.
Transmission and distribution lines.



 
14.
Mold, unless resulting from a peril otherwise covered under the policy involved.



 
15.
Loss or liability as excluded under the provisions of the "Terrorism Exclusion
(NMA 2930b)" attached to and forming part of this Contract.



 
16.
All property loss, damage, destruction, erasure, corruption or alteration of
Electronic Data from any cause whatsoever (including, but not limited to,
Computer Virus) or loss of use, reduction in functionality, cost, expense or
whatsoever nature resulting therefrom, unless resulting from a peril otherwise
covered under the policy involved.



 
"Electronic Data" as used herein means facts, concepts and information converted
to a form usable for communications, interpretation or processing by electronic
and electromechanical data processing or electronically-controlled equipment and
includes programs, software and other coded instructions for the processing and
manipulation of data or the direction and manipulation of such equipment.



 
"Computer Virus" as used herein means a set of corrupting, harmful or otherwise
unauthorized instructions or code, including a set of maliciously-introduced,
unauthorized instructions or code, that propagate themselves through a computer
system network of whatsoever nature.



 
However, in the event that a peril otherwise covered under the policy results
from any of the matters described above, this Contract, subject to all other
terms and conditions, will cover physical damage directly caused by such listed
peril.

 
Article 5 - Retention and Limit
 
A.
The Company shall retain and be liable for the first $7,000,000 of ultimate net
loss arising out of each loss occurrence.  The Reinsurer shall then be liable
for the amount by which such ultimate net loss exceeds the Company's retention,
but the liability of the Reinsurer shall not exceed $13,000,000 as respects any
one loss occurrence, nor shall it exceed $13,000,000 in all during the term of
this Contract.



B.
Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence.  For purposes hereof, the Company shall be the
sole judge of what constitutes "one risk."

 
[aon2.jpg]

 
Page 4

--------------------------------------------------------------------------------

 


Article 6 - Florida Hurricane Catastrophe Fund
 
The FHCF mandatory layer of coverage, any Temporary Increase in Coverage Limits
("TICL") coverage and any additional underlying limit provided by the FHCF to
Limited Apportionment Companies, all of which are purchased by the Company,
shall be deemed to inure to the benefit of this Contract.  Further, any FHCF
loss reimbursement shall be deemed to be paid to the Company in accordance with
the FHCF reimbursement contract at the full payout level set forth therein and
will be deemed not to be reduced by any reduction or exhaustion of the FHCF's
claims-paying capacity as respects the mandatory FHCF coverage, the Company's
elected coverage under TICL, and the coverage provided by the FHCF to Limited
Apportionment Companies.
 
Article 7 - Other Reinsurance
 
The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.
 
Article 8 - Definitions
 
A.
"Ultimate net loss" as used herein is defined as the sum or sums (including loss
in excess of policy limits, extra contractual obligations and loss adjustment
expense, as hereinafter defined) paid or payable by the Company in settlement of
claims and in satisfaction of judgments rendered on account of such claims,
after deduction of all salvage, all recoveries and all claims on inuring
insurance or reinsurance, whether collectible or not.  Nothing herein shall be
construed to mean that losses under this Contract are not recoverable until the
Company's ultimate net loss has been ascertained.



B.
"Loss in excess of policy limits" and "extra contractual obligations" as used
herein shall be defined as follows:



 
1.
"Loss in excess of policy limits" shall mean 80.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company's policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.  Any
loss in excess of policy limits that are made in connection with this Contract
shall not exceed 25.0% of the actual catastrophe loss.

 
[aon2.jpg]
 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
2.
"Extra contractual obligations" shall mean 80.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.  Any extra contractual obligations that are made in connection with this
Contract shall not exceed 25.0% of the actual catastrophe loss.



 
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.



C.
"Loss adjustment expense" as used herein shall mean expenses assignable to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes.  Loss adjustment expense shall include, but not be
limited to interest on judgments, expenses of outside adjusters and declaratory
judgment expenses or other legal expenses and costs incurred in connection with
coverage questions and legal actions connected thereto, but shall not include
office expenses or salaries of the Company's regular employees.

 
Article 9 - Loss Occurrence
 
A.
The term "loss occurrence" shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another.  However, the duration and extent of any
one "loss occurrence" shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event, except that the term "loss occurrence"
shall be further defined as follows:



 
1.
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event.  However, the event need not be limited to one
state or province or states or provinces contiguous thereto.



 
2.
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event.  The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.

 
[aon2.jpg]
 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
3.
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the introductory portion of this paragraph
A) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company's "loss occurrence."



 
4.
As regards "freeze," only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting frozen pipes and tanks)
may be included in the Company's "loss occurrence."



 
5.
As regards conflagration, brush fires and any other fires, irrespective of
origin (except as provided in subparagraphs 2 and 3 above), all individual
losses sustained by the Company which occur during any period of 168 consecutive
hours within a 150-mile radius of the location where the fire originated may be
included in the Company's "loss occurrence."



B.
Except for those "loss occurrences" referred to in subparagraph 2 of paragraph A
above, the Company may choose the date and time when any such period of
consecutive hours commences, provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss, and provided that only
one such period of 168 consecutive hours shall apply with respect to one event,
except for any "loss occurrence" referred to in subparagraph 1 of paragraph A
above where only one such period of 96 consecutive hours shall apply with
respect to one event, regardless of the duration of the event.



C.
However, as respects those "loss occurrences" referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more "loss occurrences," provided that no
two periods overlap and no individual loss is included in more than one such
period, and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.



D.
No individual losses occasioned by an event that would be covered by a 96 or 72
hours clause may be included in any "loss occurrence" claimed under a 168 hours
provision.



Article 10 - Loss Notices and Settlements
 
A.
Whenever losses sustained by the Company are reserved by the Company for an
amount greater than 50.0% of the Company's retention hereunder and/or appear
likely to result in a claim, the Company shall notify the Subscribing Reinsurers
and shall provide updates related to development of such losses.  The Reinsurer
shall have the right to participate in the adjustment of such losses at its own
expense.

 
[aon2.jpg]
 
 
Page 7

--------------------------------------------------------------------------------

 
 
B.
All loss settlements made by the Company, provided they are within the terms of
this Contract and the terms of the original policy (with the exception of loss
in excess of policy limits or extra contractual obligations coverage, if any,
under this Contract), shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid by the Company.

 
Article 11 - Salvage and Subrogation
 
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Salvage thereon shall always
be used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss.  The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights, if, in the Company's opinion, it is economically reasonable to do so.


Article 12 - Reinsurance Premium
 
A.
As premium for the reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro rata portion thereof in the event the term of this Contract is less than 12
months), subject to a minimum premium of $5,200,000 (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months):



 
1.
$6,500,000; times



 
2.
The percentage calculated by dividing (a) the Company's actual Total Insured
Value ("TIV") applicable to subject business on September 30, 2011, by (b) the
Company's projected TIV applicable to subject business on September 30, 2011 of
$12,700,604,122.



B.
The Company shall pay the Reinsurer an annual deposit premium of $6,500,000 in
four installments.  Each of the first two installments shall be $1,950,000 and
are due on July 1 and October 1 of 2011.  Each of the final two installments
shall be $1,300,000 and are due on January 1 and April 1 of 2012.  However, in
the event this Contract is terminated, there shall be no deposit premium
installments due after the effective date of termination.



C.
On or before June 30, 2012, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder for the term of this Contract, computed
in accordance with paragraph A above, and any additional premium due the
Reinsurer or return premium due the Company shall be remitted promptly.

 
Article 13 - Late Payments
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 
[aon2.jpg]
 
 
Page 8

--------------------------------------------------------------------------------

 
 
B.
In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (hereinafter referred to
as the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



 
1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times



 
2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times



 
3.
The amount past due, including accrued interest.



 
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.



C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



 
1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.



 
2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.



 
3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.



 
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



D.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void.  If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 
[aon2.jpg]
 
 
Page 9

--------------------------------------------------------------------------------

 
 
E.
Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.



Article 14 - Offset (BRMA 36C)
 
The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.
 
Article 15 - Access to Records
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, the Reinsurer or its designated
representatives shall not have any right of access to the records of the Company
if it is not current in all undisputed payments due the Company.  "Undisputed"
as used herein shall mean any amount that the Reinsurer has not contested in
writing to the Company that specifies the reason(s) why the payments are
disputed.
 
Article 16 - Liability of the Reinsurer
 
A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company's policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.



B.
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

 
Article 17 - Net Retained Lines (BRMA 32E)
 
A.
This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 
[aon2.jpg]
 
 
Page 10

--------------------------------------------------------------------------------

 
 
B.
The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 
Article 18 - Errors and Omissions (BRMA 14F)
 
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.


Article 19 - Currency (BRMA 12A)
 
A.
Whenever the word "Dollars" or the "$" sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.



B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.



Article 20 - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
 
Article 21 - Federal Excise Tax (BRMA 17D)
 
A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.



B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

 
[aon2.jpg]

 
Page 11

--------------------------------------------------------------------------------

 
 
Article 22 - Reserves
 
A.
The Reinsurer agrees to fund its share of amounts, including but not limited to,
the Company's ceded unearned premium and outstanding loss and loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known loss occurrences) (hereinafter referred to
as "Reinsurer's Obligations") by:



 
1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or



 
2.
Escrow accounts for the benefit of the Company; and/or



 
3.
Cash advances;



 
if the Reinsurer:



 
1.
Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or



 
2.
Has an A.M. Best Company's rating equal to or below B++ at the inception of this
Contract.



 
The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.



B.
With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration
date.  The Company and the Reinsurer further agree, notwithstanding anything to
the contrary in this Contract, that said letters of credit may be drawn upon by
the Company or its successors in interest at any time, without diminution
because of the insolvency of the Company or the Reinsurer, but only for one or
more of the following purposes:



 
1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;



 
2.
To reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;



 
3.
To reimburse itself for the Reinsurer's share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 
[aon2.jpg]
 
 
Page 12

--------------------------------------------------------------------------------

 
 
 
4.
To fund a cash account in an amount equal to the Reinsurer's share of amounts,
including but not limited to, the Reinsurer's Obligations as set forth above,
funded by means of a letter of credit which is under non-renewal notice, if said
letter of credit has not been renewed or replaced by the Reinsurer 10 days prior
to its expiration date;



 
5.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer.



 
In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.



Article 23 - Obligations
 
A.
The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer's Obligations:



B.
The term "Obligations" shall mean:



 
1.
During the term of this Contract, (a) the Reinsurer's term limit as defined
under the Retention and Limit Article, less (b) any unpaid reinsurance premium
(net of brokerage and Federal Excise Tax payable) under this Contract, and less
(c) any amounts already recovered from the Reinsurer;



 
2.
On the expiration of this Contract, if this Contract is renewed, the Reinsurer's
"Obligations" shall be determined as the aggregate of the Reinsurer's share of
the following:



 
a.
Losses and allocated loss adjustment expense paid by the Company, but not
recovered from the Reinsurer; plus



 
b.
The Company's reserves for losses reported and outstanding; plus



 
c.
The Company's reserves for losses incurred but not reported - to be mutually
agreed in good faith; plus



 
d.
The Company's reserves for allocated loss adjustment expense outstanding.



 
The amount so determined shall be recalculated at each month end until all
liability has been extinguished.



C.
On December 1, 2011, collateral will be released consistent with the provisions
of the Collateral Release Article and Reserves Article.



D.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 
[aon2.jpg]
 
 
Page 13

--------------------------------------------------------------------------------

 
 
 
1.
To reimburse itself for the Reinsurer's share of unearned premiums on the
account of cancellations or adjustment premiums, unless paid in cash by the
Reinsurer;



 
2.
To reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense paid under the terms of this Contract, unless paid in cash by the
Reinsurer;



 
3.
To fund a cash account in the amount equal to the Reinsurer's Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or



 
4.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's Obligations, if so requested by the Reinsurer.



 
In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.

 
Article 24 - Collateral Release
 
A.
As of December 1, 2011 or 31 days from the date of loss, whichever is later, the
parties shall determine how much collateral will be required to be maintained
within the Trust Fund, less any amount required under the Reserves
Article.  This calculation will be performed on a monthly basis until all
liability has been extinguished.



B.
For the purposes of paragraph C below, "Loss Amount" shall be defined as the sum
of:



 
1.
Losses and allocated loss adjustment expense paid by the Company; plus



 
2.
Reserves for losses reported and outstanding; plus



 
3.
Reserves for allocated loss adjustment expense reported and outstanding; plus



 
4.
Reserves for losses incurred but not reported - to be mutually agreed in good
faith.



C.
For each potentially covered loss hereunder, the Company shall multiply the Loss
Amount by the appropriate Buffer Loss Multiplier from the table below, based on
the number of days which have elapsed since the event.  The product of this
calculation shall be defined as the Buffered Loss Amount ("BLA").



Buffer Loss Multiplier table
Number of days
since loss event
 
Windstorm
 
Earthquake
 
Other event
0 to 90
180%
250%
200%
91 to 180
145%
200%
165%
181 to 270
125%
175%
140%
271 to 365
110%
150%
115%
366 to 455
100%
125%
100%
456 to 545
100%
110%
100%
Thereafter
100%
100%
100%

 
[aon2.jpg]
 
 
Page 14

--------------------------------------------------------------------------------

 


D.
With respect to each event for which the BLA exceeds the Company's retention as
defined under the Retention and Limit Article, an amount equal to the
Reinsurer's share of the lesser of (1) the amount by which the BLA exceeds the
Company's retention as defined under the Retention and Limit Article, or (2) the
Reinsurer's per occurrence limit as defined under the Retention and Limit
Article, shall be deemed to equal the event specific collateral amount at the
calculation date (the "Event Collateral Amount" or the "ECA").



E.
In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer's
term limit as defined under the Retention and Limit Article, exceeds amounts
paid to date by the Reinsurer.  Such aggregate amount shall be deemed to be the
"Aggregate Collateral Obligation" or the "ACO."



F.
At any month-end at which there is any security on deposit in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer.  Similarly,
in the event the balance of the Trust Fund falls below the amount required to
fully fund the Obligations, the Reinsurer shall promptly, within 10 days, add
assets to the Trust Fund to eliminate such shortfall.



Article 25 - Insolvency
 
A.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim.  It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor.  The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer.

 
[aon2.jpg]
 
 
Page 15

--------------------------------------------------------------------------------

 
 
B.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.



C.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under such policies and in substitution for the obligations of the Company to
such payees.

 
Article 26 - Arbitration
 
A.
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.



B.
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.  Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.



C.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the reinsurers constituting one party, provided, however, that nothing herein
shall impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.



D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 
[aon2.jpg]
 
 
Page 16

--------------------------------------------------------------------------------

 
 
E.
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.



Article 27 - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)


A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.



B.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.



Article 28 - Severability (BRMA 72E)
 
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.


Article 29 - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.


Article 30 - Notices and Contract Execution
 
A.
Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.

 
[aon2.jpg]
 
 
Page 17

--------------------------------------------------------------------------------

 
 
B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:



 
1.
Paper documents with an original ink signature;



 
2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or



 
3.
Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



C.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.



Article 31 - Intermediary
 
Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.
 
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This 3rd day of October in the year 2011.


Federated National Insurance Company


/s/  Michael H. Braun
 
[aon2.jpg]
 
 
Page 18

--------------------------------------------------------------------------------

 
 
War Exclusion Clause
 
As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.
 
 
 

--------------------------------------------------------------------------------

 


Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)
 
1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.



2.
Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:



 
  I.
Nuclear reactor power plants including all auxiliary property on the site, or



 
 II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or



 
III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or



 
IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate



 
(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or



 
(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however
caused.  However on and after 1st January 1960 this sub-paragraph (b) shall only
apply provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



5.
It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.



6.
The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.



7.
Reassured to be sole judge of what constitutes:



 
(a)
substantial quantities, and



 
(b)
the extent of installation, plant or site.



Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that


 
(a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.



 
(b)
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.



12/12/57
N.M.A. 1119
BRMA 35B
 
 
 

--------------------------------------------------------------------------------

 
 
Terrorism Exclusion
(Property Treaty Reinsurance)
 
Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:


 
1.
Involves violence against one or more persons, or



 
2.
Involves damage to property; or



 
3.
Endangers life other than the person committing the action; or



 
4.
Creates a risk to health or safety of the public or a section of the public; or



 
5.
Is designed to interfere with or disrupt an electronic system.



This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from or arising out of or in connection with
biological, chemical, or nuclear pollution or contamination.
 
N.M.A. 2930b
12/19/01
 
 
 

--------------------------------------------------------------------------------

 
Interests and Liabilities Agreement


of


JC Re Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
 

This   day of   in the year            
JC Re Ltd.
                   

 
 

--------------------------------------------------------------------------------